DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	A request for continued examination was filed 07/28/2021.

Information Disclosure Statement
	An information disclosure statement was also filed on 07/28/2021.

				Withdrawn Objections and Rejections
	The objection to the claims is withdrawn in view of applicant’s amendment filed 07/28/2021.
	The rejection under 35 USC 112, first paragraph, for scope of enablement was withdrawn in the advisory. However, this will be replaced with another scope enablement rejection citing the size of the particle from 100 nm to 1000 nm. 
	The rejection under 35 USC 112, first paragraph, for written description, is withdrawn in view of applicant’s amendment filed 07/28/2021.
	Finally the rejection under 35 USC 103 over Lemonex ‘565 is also withdrawn.

					Maintained Rejection(s)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims fail to set out “a therapeutically effective amount of the” cell fate modulating factor in order to treat “those in need thereof”. In other words, the claims fail to particularly point out a dosage, a condition treated, or patient population in need of treatment. Clarification is requested.
	
		Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive. Applicant argues that they are claiming a composition, not a therapeutic composition, however the use of the term “cell fate modulating factor” would seem to contradict this. The disclosure starts with a discussion of retinoic acid’s influence on cellular development. Further, the bioactives listed for incorporation are all used for therapeutic purposes. If applicant is sayin that any concentration of “cell fate modulating factor” can be used, what is the point without a cell fate modulation (therapeutic effect) ? The disclosure lacks any teaching of the use of a therapeutically effective amount or any dosage for a therapeutic drug delivery. This rejection is maintained.

					New Rejection
Claim Rejections - 35 USC § 112

	Applicants are claiming a silica particle which reaches a t value of between 20 and 120 hrs. Essentially, applicant is claiming a composition using functional language that sets out an intended use, which does not particularly point out the invention. Clarification is requested.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, and 19-20  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for silica particles having an average diameter between 100 nm and 1000 nm, having an average pore diameter between 1 nm and 100 nm,does not reasonably provide enablement for all particle sizes, and all pore sizes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Applicant sets these dimensions out in [0106] and [0108]. These dimensions should be added to the independent claim. Correction is requested.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2018/0319822 A1 (Shoenfisch et al) .
Shoenfisch et al set out both an AEAP3 and DET3 aminosilane modification on a mesoporous silica particle which have t ½ values of 27.4 +/- 8.9, and 47.0 +/- 11.9. The claims is anticipated by Shoenfisch et al. 

Conclusion
No claims are allowed.
The article by Xu et al is cited for its description of the factors which effect drug release (t). Note that the reference does not meet the effective filing date of the instant application.

				Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588.  The examiner can normally be reached on 9 am- 3 pm, 4 pm-8pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz